Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed on September 09, 2021 has been entered.  Claim 4 was cancelled.  Claims 1-3 & 5-7 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2011/0076164 A1) (Chou hereinafter) in further view of Kumazawa et al (US 2015/0211500 A1) (Kumazawa hereinafter) & Choi et al (US 2015/0078925 A1) (Choi hereinafter), and as evidenced by Jezek (US 5,419,365 A) (Jezek hereinafter), Park et al (US 2009/0175746 A1) (Park hereinafter) & Burhoe (US 8,578,837 B1) (Burhoe hereinafter).
Regarding Claim 1, Chou discloses:  A reciprocating compressor (10), the reciprocating compressor comprising: 
a cylinder (20) including a cylinder portion and a cylinder head portion on one side of the cylinder portion (see the annotation of Figure 4 below); and 
a piston mechanism (30 & 31) reciprocably fitted on an inner peripheral side of the cylinder portion (Figure 4), the piston mechanism (30 & 31) including a piston (30) defining an inside of the cylinder portion into a first side chamber (21) and a second side chamber (see the annotation of Figure 4 below), 
wherein a bottomed hole-shaped valve body housing portion is defined at the cylinder head portion (the identified “valve body housing portion” is integrally formed in the identified “cylinder head portion”), the bottomed hole-shaped valve body housing portion being open to a piston side (37) facing the piston (30) in an axial direction of the cylinder portion (see the annotation of Figure 4 below), 
wherein the bottomed hole-shaped valve body housing portion (see the annotation of Figure 4 below) houses a discharge valve assembly (17 & 19), 
wherein the discharge valve assembly (17 & 19) includes a valve body unit (17), 
wherein the piston mechanism (30 & 31) includes: 
the piston (30); 
a piston rod (31) which is integral with the piston (Figure 3) and connected to a driving device (47; Figure 2); 
a piston ring (32) around the piston, the piston ring being configured to be in sliding contact with the cylinder portion (Figure 4); 
an intake valve (60) on a communication passage (33) configured to establish communication between the second chamber and the first chamber (see the annotation of Figure 4 below); and 
a fixation member (62) fixing the intake valve (60) to the piston (30) and partially protruding from the piston toward a cylinder head portion side (see the annotation of Figure 4 below), 
wherein a fixation member housing portion (71) is defined in the cylinder head portion, the fixation member housing portion being configured to house a protruding portion of the fixation member (see the annotation of Figure 4 below; see Paragraph 48 - Lines 6-11).

    PNG
    media_image1.png
    570
    843
    media_image1.png
    Greyscale


Chou fails to disclose:  wherein the discharge valve assembly includes a holding mechanism, 
wherein the holding mechanism is configured to hold the valve body unit in the bottomed hole-shaped valve body housing portion and includes a communication hole (21D) configured to establish communication between the bottomed hole-shaped valve body housing portion and the first side chamber, 
wherein the fixation member housing portion is defined in the holding mechanism, 
wherein the fixation member housing portion is configured to receive a fixing tool for fixing the discharge valve assembly to the bottomed hole-shaped valve body housing portion, and the discharge valve assembly is configured to be fixed to the bottomed hole-shaped valve body housing portion by the fixing tool received into the fixation member housing portion, and 
wherein the protruding portion of the fixation member faces the communication hole, and a diameter of the protruding portion of the fixation member is larger than a diameter of the communication hole.
However, Kumazawa teaches how the discharge valve (10) is disposed in a bottomed hole-shaped valve body housing portion (5d) the cylinder head portion (5) of a reciprocating plunger pump (Figure 1), where the discharge valve is designed as an insertable discharge valve cartridge (see Figure 2) comprising a valve body unit (15 & 16) and a holding mechanism (11 & 13) that holds the valve body unit (15 & 16) in the valve body housing portion of a cylinder head (5; Figures 1 & 2), where the holding mechanism (11 & 13) defines a communication hole (12b) that is establishing communication between the valve body housing portion AND the one-side chamber (see Figures 1 & 2).  The discharge valve assembly is configured to be inserted & fixed to the bottomed hole-shaped valve body housing portion (5d; see Paragraph 29). 
PLEASE NOTE, the proposed modification is to modify the discharge valve assembly of Chou (which as shown in Figure 4 has the discharge valve seat & cylinder housing the valve body unit be integrally formed with the cylinder head) with the replaceable cartridge-type discharge valve assembly of Kumazawa (which has the discharge valve seat & cylinder housing of the valve body unit being formed as a replaceable holding portion that is received within the cylinder head, as shown in Figure 2).  Having the valve seat removable (along with the valve body) would provide the benefit of reducing maintenance costs because if the valve seat is integrally formed by the cylinder head and the seat becomes damages (or if a different sized/shape valve is needed), then the entire cylinder head would need to be removed.  With a replaceable cartridge, just the cartridge would need to be replaced.  This is evidenced by Jezek, who describes in their Abstract how having the valve seat & valve removable would provide the benefit of allowing all worn parts to be more easily replaced in the field.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the reciprocating piston pump assembly of Chou such that the discharge valve was designed to be a removable cartridge-type discharge valve, as taught by Kumazawa (and as evidenced by Jezek).    
In Chou, the identified fixation member (62) that fixes the intake valve (60) to the piston (30) is disposed on the outer radial peripheral surface of the axial face of the piston (see Figures 4 & 7) which is received in corresponding fixation member housing portion (71).  However, because the fixation member is disposed on the radial outer surface of the piston, this results in the 
HOWEVER, Choi teaches how a reciprocating piston (42) can have a suction valve (43) for controlling the amount of fluid that is drawn through a passage defined within the piston, where the suction valve is mounted to the axial face of the piston with a single fixation member that is partially protruding from the center of the piston.  The fixation member being housed within a fixation member housing portion that is formed in the valve body unit (44), see the annotation of Figure 3 below.  

    PNG
    media_image2.png
    698
    764
    media_image2.png
    Greyscale

The proposed modification is to modify Chou to have a single fixation member disposed at the center of the piston (as taught by Choi) as opposed to having multiple fixation members disposed at an outer circumference of the axial piston face (as is disclosed by Chou).  This modification would provide multiple benefits to the claimed invention.  FIRST, having the fixation member relocated to the center of the piston would allow the protruding portion of the fixation member to be received within the cavity formed by the existing communication hole of the discharge valve cartridge (PLEASE NOTE that Chou was modified with the removable cartridge body as taught by Kumazawa, where the cartridge forms the communication hole (12b)) AS OPPOSED TO needing to create a separate recess in the upper surface of the compression chamber whose ONLY FUNCTION is to receive the fixation member when the piston is actuated to top-dead center position (which is what is being shown in Figure 4 of Chou).  SECOND, relocating the fixation member to the center of the piston such that it was received within the existing communication hole would help to improve the efficiency of the pump.  This is because it is known to those of ordinary skill in the art at the effective filing date of the claimed invention that reducing the dead volume (the volume of fluid within the compression chamber that is not discharged & remains within the chamber when the piston reaches top-dead center) within the pump chamber increases the efficiency of the pump by reducing the amount of suction loss caused by the re-expansion of the compressed fluid when the piston reciprocates away from top-dead center, as evidenced by Park in Paragraphs 1, 13, 15 & 89.  So relocating the fixation member of Chou to the center of the piston would reduce the amount of dead volume within the assembly because it is removing the need for Chou’s separate fixation recess (71; where the recess is increasing the amount of dead volume) AND the fixation member would then be received within Chou’s existing 
Please note that upon the modification of Chou to have the discharge valve formed as a removable cartridge-type valve with the valve body unit contained within a holding member (as taught by Kumazawa in Figure 2), once Chou was further modified to have the fixation member relocated to the center of the piston, this would result in the relocated fixation member of Chou being received within a fixation member housing portion is defined in the holding mechanism AND wherein the protruding portion of the fixation member faces the communication hole.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the reciprocating piston pump assembly of Chou (as modified by Kumazawa) such that the suction valve was secured to the piston by a single fixation member disposed in the center of the piston, as taught by Choi. 
With respect to the limitation specifying that “the fixation member housing portion is configured to receive a fixing tool for fixing the discharge valve assembly to the bottomed hole-shaped valve body housing portion, and the discharge valve assembly is configured to be fixed to the bottomed hole-shaped valve body housing portion by the fixing tool received into the fixation member housing portion”, it is noted that the use of the term “configured to” in the claims is not positively reciting/requiring the proceeding limitations.  The claims merely require that the identified components are CAPABLE OF performing the proceeding limitations, not that the proceeding limitations are necessarily present.  As noted above, Kumazawa describes in Paragraph 29 how the discharge valve assembly (10) is inserted into the cylinder head, and the communication hole (12b) in the holding mechanism (11 & 13), which as noted above would have 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the fixation member housing portion of Chou (as modified above) would be configured in such a manner that it could receive a fixing tool that is used to fix the discharge valve assembly within the bottomed hole-shaped valve body housing portion of the cylinder.
With respect to the limitation specifying that a diameter of the protruding portion of the fixation member is larger than a diameter of the communication hole, the examiner holds that this limitation would have been considered simply as an obvious matter of design choice to one having ordinary skill in the art because the applicant has not provided any description/explanation regarding how having the diameter of the protruding portion being specifically LARGER THAN the diameter of the communication hole would have any impact on the operation/function of the pump assembly, would be solving any specifically stated problem AND/OR would obtain/provide any type of novel/unexpected result.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that modifying the pump assembly of Chou (as modified) such that the diameter of the protruding portion is longer than the diameter of the communication hole would have been an obvious design choice that has no patentable significance to the operation or function of the pump assembly, is not solving any specific problem and/or is not providing any novel/unexpected result.
Regarding Claim 2, Chou in view of Kumazawa & Choi teaches the invention as disclosed above in Claim 1, wherein Chou as modified in view of Kumazawa (Please note that in view of Claim 1, Chou was modified to have the cartridge-type discharge valve as taught by Kumazawa) further teaches:  wherein the valve body unit (Kumazawa: 15 & 16) includes a valve body (Kumazawa: 15) and a biasing device (Kumazawa: 16) configured to bias the valve body toward the holding mechanism (Kumazawa: 11 & 13; Figure 2; The identified biasing device (16) would bias the valve body (15) toward the annular seat (11c) formed by the holding mechanism (11 & 13)).
Regarding Claim 3, Chou in view of Kumazawa & Choi teaches the invention as disclosed above in Claim 2, wherein Chou in view of Kumazawa (Please note that in view of Claim 1, Chou was modified to have the cartridge-type discharge valve as taught by Kumazawa) teaches:  wherein the valve body (Kumazawa: 15) is a discharge valve configured to be open when compressed fluid is discharged from the first side chamber via the communication hole (Kumazawa: 12b; This limitation would be met upon the replacement of the discharge valve assembly of Chou with the cartridge-type check valve of Kumazawa).  
Regarding Claim 5, Chou in view of Kumazawa & Choi teaches the invention as disclosed above in Claim 1, wherein Chou further teaches:  wherein the cylinder portion (4A) and the cylinder head portion (4B) are integral with each other (see Figure 2).
Regarding Claim 6, Chou in view of Kumazawa & Choi teaches the invention as disclosed above in Claim 1, wherein Chou in view of Kumazawa (Please note that in view of Claim 1, Chou was modified to have the cartridge-type discharge valve as taught by Kumazawa) teaches:  wherein: 
a bottom portion (Kumazawa: 11) of the holding mechanism (Kumazawa: 11 & 13) defines a valve seat (Kumazawa: 11c) onto which a valve (Kumazawa: 15) of the valve body unit (Kumazawa: 15 & 16) is seated when the valve of the valve body unit is closed (Kumazawa: Figure 2); 
the communication hole (Kumazawa: 12b) is at a center of the bottom portion of the holding mechanism (Kumazawa: Figure 2); 
the communication hole (Kumazawa: 12b) defines a discharge port by axially penetrating through the bottom portion of the holding mechanism (Kumazawa: Figure 2); and 
the first side chamber is a compression chamber on the cylinder head portion side in the inside of the cylinder portion (Chou: Figure 4; Please note that this would also be taught in Kumazawa in Figure 1).  
Regarding Claim 7, Chou in view of Kumazawa & Choi teaches the invention as disclosed above in Claim 6, wherein Chou, Kumazawa & Choi are all silent regarding:  wherein the valve of the valve body unit has a recessed portion that faces the protruding portion of the fixation member through the communication hole.
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the body of the valve such that a recessed portion faces the protruding portion of the fixation member through the communication hole is an obvious matter of design choice wherein no stated problem is being solved or unexpected/novel results being achieved in having the valve body formed with such a recess versus the arrangement disclosed by Chou & Kumazawa (which have the valve body formed with a flat surface that faces the protruding portion of the fixation member) as long as the valve effectively functions as intended, see MPEP § 2144.04 Paragraph 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the valve body such that a recessed portion faces the protruding portion of the fixation member through the communication hole would have been an obvious design choice, wherein having a recess is not described as solving any specific problem OR achieving any novel/unexpected result.

Response to Arguments
The applicants arguments entered on September 09, 2021 has been fully considered.  
The applicant has argued that the proposed amendment (especially those directed to the “fixing tool”) would overcome the previously cited prior art since none of the references provides a teaching for having/using a fixing tool to insert the cartridge into the cylinder head (let alone specifically having the fixing tool inserted into the fixation member housing portion).
While the examiner would agree that none of the cited prior art provide an explicit teaching of this limitation, the amendment is still not sufficient to overcome the previously cited prior art.  This is because (as noted in the rejection above) the claim merely requires that the fixation member housing portion is configured to receiving a fixing tool, not necessarily that a fixing tool is actually used/inserted into the fixation member housing portion.  To that point, the examiner holds that the identified fixation member housing portion would be configured in such a manner that it could receive a fixing tool.  FURTHERMORE, the claim does not provide any limitations describing specifically what the fixing tool is.  So the examiner would argue that a person’s finger could be 
The applicant should also note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  
So because the claimed language is directed to an apparatus, the applicant mush distinguish the invention over the prior art by being more specific regarding the specific structure (as opposed to the function of how the specific structure is being used).  If the applicant were to remove the “configured to” language & provide more detail about how the valve is fixed to the housing (such as how Paragraph 38 describes the valve holding member being “threadably engaged with the valve body housing portion by engaging a hexagonal fastening tool (for example, a socket wrench) with the bolt housing portion”), this would be a better amendment to distinguish the claimed invention over the prior art.  PLEASE NOTE, that this is merely a suggestion and the examiner would need to see the exact wording of any amendment to perform a full search & consideration to determine if the amendment would actually overcome the previously cited prior art and/or if there is any other known prior art that either alone (or in combination) could read on the amendments.  
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/C.J.B/Examiner, Art Unit 3746   
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746